Per Curiam,
A review of the evidence has not convinced us the learned court below erred in directing a verdict for defendant company on the ground the plaintiff failed to show that the company was guilty of negligence which caused the death of her husband. The deceased was the foreman of a crew engaged in removing a piece of structural steel from the brick shed to the pug mill. *560The only instruction given him by the defendant's superintendent was to move the steel, and that he would find the gas pipe rollers at or near the blacksmith shop. The manner in which the work was to be done was left entirely to the deceased, and all the appliances and tools necessary for performing the work were available for his use in doing the work. He manifestly made use of such of these appliances as he deemed necessary in removing the steel. If he failed to do so, and it resulted in his injury, his employer is not at fault.
The deceased was not inexperienced in such work and needed no instructions how to perform it. He had been engaged for eight years at various kinds of labor about defendant's plant. He and his crew had unloaded a steam engine and structural steel from cars, including this particular piece of steel, some months prior to the accident resulting in his death. He had also unloaded steel bents and kiln bands and placed them in position, and assisted in placing in position the pans and engines and boilers, the brick machines, the cutters and pug mill. It is apparent that the deceased was fully informed as to the manner of performing the work and knew the dangers incident thereto, and how to avoid them. Instructions were therefore unnecessary and the failure to give them was not negligence.
Judgment affirmed.